Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Response to Amendment
The amendment received 12/09/2020 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection is based on the amended limitations that were not present in the previous office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,847 in view of Zhao et al. Real-Time Head Orientation Estimation using Neural Networks. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the more narrowly claimed patent, and all of the limitations of the instant application are present in the narrower claimed patent.
Regarding claim 1, ‘847 discloses a method comprising (claim 8 line 1, if a system is claimed the method is obvious): identifying a region of an image that comprises a driver of a proximal vehicle (claim 8, lines 6-8); processing the region of the image to detect a driver's body language for the driver of the proximal vehicle (claim 8 lines 12-13) 
Claim 9 does not explicitly disclose using a neural network to determine the gaze direction or head orientation of the user (note that claim 16 does disclose this and is dependent on claim 8, however does not incorporate the limitations of claim 9). 
Zhao discloses a real-time head orientation estimation using neural networks which gives good accuracy (see the abstract).

Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Zhao and ‘847 to use a neural network to determine the head orientation. The motivation is that it is an accurate way of determining the head orientation. 

The remaining claims 2-20 are mapped in a similar manner to the claims 1-20 of ‘807.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,864,918 in view of Zhao. The claims are mapped in a similar manner to that used above for the ‘847 patent with Zhao. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar et al. US 9,014,905 (hereinafter “Kretzschmar”, cited in the IDS) in view of Nobile US 4,790,555.

Kretzschmar discloses determining the body region of the cyclist including the head from the images (col. 13 lines 66-67, col. 14 line 54, col. 15 lines 22-27)
Kretzschmar does not explicitly disclose determining body language by providing the region of the image to a neural network trained to estimate head orientation and/or gaze direction of the driver of the proximal vehicle based on image data.

Zhao and Kretzschmar are analogous art because they are from the same field of endeavor of determining a head region from an image. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Zhao and Kretzschmar to use a neural network to determine the head orientation. The motivation would be to provide more accurate indicators for determining future movements of the rider. 
Regarding claim 3, as discussed above, Kretzschmar discloses wherein the body language component is configured to detect a driver's body language by identifying one or more of a gesture (paragraph bridging cols. 13-14, and col. 15 line 53-col. 16 line 4 discloses identifying which hand signal the cyclist is providing, a hand signal is a type of gesture which is body language).
Regarding claims 4-5, Kretzschmar discloses wherein the prediction component is configured to access a database or model that correlates the driver's body language detected by the body language component with one or more future vehicle movements (col. 14 lines 9-23, accesses training data to determine the gesture and thus predict future movements).
Regarding claim 6, Kretzschmar discloses wherein the database or model correlates one or more of the following with the one or more future vehicle movements: a waving motion of a hand (col. 14, lines 24-39, “providing a left turn hand signal”, note that this is done by a waving motion of the hand).

Regarding claim 8, Kretzschmar discloses receiving the image from a camera of a parent vehicle (see figure 2 and 302 of figure 3); and processing the image with a neural network to identify the proximal vehicle as being a vehicle (col. 16 lines 15-31).
Regarding claim 9, Kretzschmar discloses receiving a wireless communication from the proximal vehicle indicating a future driving maneuver of the proximal vehicle (col. 14, lines 24-39, “providing a left turn hand signal”, note that this is a wireless communication thus it reads on the claim language).
Claim 11 is similarly analyzed to claim 1. 
Claims 13-15 are similarly analyzed to claim 3-5.
Claim 16 is similarly analyzed to claim 1.
Claim 18-20 are similarly analyzed to claims 3-5


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar in view of Zhao, and further in view of Ferguson et al. US 9,158,980 (hereinafter “Ferguson”).
Regarding claim 10, as discussed Kretzschmar discloses the limitations of claim 1. 
Kretzschmar does not explicitly disclose detecting traffic signals and/or traffic signs to determine the presence of one or more of an intersection, a road type, a speed limit, or a location.

 Kretzschmar and Ferguson are analogous art because they are from the same field of endeavor of using cameras on an autonomous vehicle to determine road conditions. 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to detect traffic signals to determine when a vehicle should stop or proceed with caution. This would be an obvious necessity for an autonomous vehicle navigating in a crowded city. 

Allowable Subject Matter
Claims 2, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (note the double patenting rejections must also be overcome).
Conclusion

    



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.